DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of International patent application number PCT/JP2018/8036417, filed on September 28, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on June 19, 2020, September 17, 2020, and April 22, 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wan et al. (US Pub. 2014/0042298).
In regard to claim 1, note Wan discloses an imaging element comprising a first substrate including a sensor pixel in a first semiconductor substrate, the sensor pixel performing photoelectric conversion (paragraphs 0011-0012, and figure 9: 20/22), a second substrate including a readout circuit in a second semiconductor substrate, the readout circuit outputting a pixel signal on a basis of an electric charge outputted from the sensor pixel (paragraphs 0011, 0017-0018, and figure 9: 100/102), and a third substrate including a logic circuit in a third semiconductor substrate, the logic circuit processing the pixel signal (paragraphs 0011, 0027, and figure 9: 200/202), the first substrate, the second substrate, and the third substrate being stacked in this order (figure 9: 20/22, 100/102, 200/202), a stacked body of the first substrate and the second substrate including an interlayer insulating film and a first through wiring line provided in the interlayer insulating film (paragraph 0015, and figure 9: 36; the dielectric layer 36 between the first and second substrates is considered an interlayer insulating film), the first substrate and the second substrate being electrically coupled to each other by the first through wiring line (paragraphs 0015-0016, 0019, and figure 9: 38/40; wiring 38 and 40 couple the first and second substrates), and in a case where each of the second substrate and the third substrate includes a pad electrode, the second substrate and the third substrate being electrically coupled to each other by a junction between the pad electrodes, and in a case where the third substrate includes a second through wiring line penetrating through the third semiconductor substrate, the second substrate and the third substrate being electrically coupled to each other by the second through wiring line (paragraphs 0021-0026, and figure 9: 142, 146; the second and third substrates are considered to be connected through the junction of connections between pad 142 of the second substrate and the pad of the third substrate that is connected to the wiring 146).
In regard to claim 2, note Wan discloses that the sensor pixel includes a photoelectric converter, a transfer transistor, and a floating diffusion, the transfer transistor being electrically coupled to the photoelectric converter, and the floating diffusion temporarily holding an electric charge outputted from the photoelectric converter via the transfer transistor (paragraphs 0013, 0023, and figure 9: 24, 28, 32), and the readout circuit includes a reset transistor, an amplification transistor, and a selection transistor, the reset transistor resetting a potential of the floating diffusion to a predetermined potential, the amplification transistor generating, as the pixel signal, a signal of a voltage corresponding to a level of the electric charge held in the floating diffusion, and the selection transistor controlling an output timing of the pixel signal from the amplification transistor (paragraphs 0017, 0023, and figure 9: 130, 128, 126).
In regard to claim 3, note Wan discloses that the first substrate has a configuration in which the photoelectric converter, the transfer transistor, and the floating diffusion are provided in a portion on a front surface side of the first semiconductor substrate (figure 9: 20/22, 24, 28, 32), the second substrate has a configuration in which the readout circuit is provided in a portion on a front surface side of the second semiconductor substrate, and is bonded to the first substrate in such a fashion that a back surface of the second semiconductor substrate is opposed to the front surface side of the first semiconductor substrate (figure 9: 100/102, 130, 128, 126), and the third substrate has a configuration in which the logic circuit is provided in a portion on a front surface side of the third semiconductor substrate, and is bonded to the second substrate in such a fashion that a front surface of the third semiconductor substrate is opposed to the front surface side of the second semiconductor substrate (paragraph 0026, and figure 9: 200/202).
In regard to claim 4, note Wan discloses that each of the second substrate and the third substrate includes a pad electrode, and a cross-sectional area of the first through wiring line is smaller than a cross-sectional area of a coupling portion between the pad electrodes (paragraphs 0020, 0026, and figure 9: 38/40, 142, 146; the second substrate includes pad electrodes 142, and the third substrate includes pad electrodes that connect to the wiring 146 of the second substrate, wherein the first through wiring 38/40 is smaller than the cross section of the pad electrodes).
In regard to claim 5, note Wan discloses that the third substrate includes the first through wiring line, and a cross-sectional area of the first through wiring line is smaller than a cross-sectional area of the second through wiring line (paragraphs 0015, 0025-0026, and figure 9: 38/40, 146; the cross section of the first through wire 38/40 is smaller than the cross section of the second through wiring 146).
In regard to claim 16, note Wan discloses that the interlayer insulating film includes a first insulating layer provided in a gap between the first semiconductor substrate and the second semiconductor substrate (paragraph 0015, and figure 9: 36; the dielectric layer 36 is formed between the first and second substrate), a second insulating layer provided to cover a side surface of the first through wiring line(paragraph 0015, and figure 9: 36, 38/40; the dielectric layer 36 is formed surrounding the first through wiring 38/40), and a third insulating layer provided in a gap between the second semiconductor substrate and the third semiconductor substrate (paragraph 0025, and figure 9: 144; the oxide layer is formed in a gap between the second and third substrates), and the second insulating layer includes a material having a lower relative dielectric constant than relative dielectric constants of the first insulating layer and the third insulating layer (paragraph 0015, and figure 9: 36; the dielectric layer 36 includes a layer having a lower dielectric constant).
In regard to claim 17, note Wan discloses that the first insulating layer includes a stacked body of at least two insulating layers, and the insulating layer that is an uppermost layer of the stacked body includes a material having a higher relative dielectric constant than a dielectric constant at any other position of the interlayer insulating film (paragraph 0015, and figure 9: 36; the first insulating layer is considered to be the passivation layer of the dielectric layer 36, which has a higher dielectric constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US Pub. 2014/0042298), in view of Kawano et al. (US Pub. 2017/0092582).
In regard to claim 6, note the primary reference of Wan discloses an imaging element, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the logic circuit includes a silicide in a front surface of an impurity diffusion region in contact with a source electrode or a drain electrode.
In analogous art, Kawano discloses the use of an imaging element which includes a logic circuit having a silicide in a front surface of an impurity diffusion region in contact with a source electrode or a drain electrode (paragraphs 0054-0057).  Kawano teaches that having a logic circuit that includes a silicide in a front surface of an impurity diffusion region in contact with a source electrode or a drain electrode is preferred in order to reduce contact resistant (paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the logic circuit includes a silicide in a front surface of an impurity diffusion region in contact with a source electrode or a drain electrode, in order to reduce contact resistant, as suggested by Kawano.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US Pub. 2014/0042298), in view of Velichko et al. (US Patent 10,014,333).
In regard to claim 7, note Wan discloses that the first substrate includes the photoelectric converter, the transfer transistor, and the floating diffusion for each of the sensor pixels (paragraphs 0013, 0023, and figure 9: 24, 28, 32), and the second substrate includes the readout circuit for each of the sensor pixels (paragraphs 0017, 0023, and figure 9: 130, 128, 126).  
Therefore, it can be seen that the primary reference of Wan fails to explicitly disclose that the first substrate further includes an element separator that separates the respective sensor pixels.
In analogous art, Velichko discloses an imaging element having a first substrate that includes an element separator that separates the respective sensor pixels (column 2, line 63 – column 3, line 6, and figure 2: 38).  Velichko teaches that the use of an element separator that separates the respective sensor pixels is preferred in order to prevent charge from leaking to adjacent photosensitive layers (column 2, line 63 – column 3, line 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the first substrate further includes an element separator that separates the respective sensor pixels in order to prevent charge from leaking to adjacent photosensitive layers, as suggested by Velichko.
In regard to claim 9, note Wan discloses that the first substrate includes the photoelectric converter and the transfer transistor for each of the sensor pixels  (paragraphs 0013, 0023, and figure 9: 24, 28).  
Therefore, it can be seen that the primary reference of Wan fails to explicitly disclose that the first substrate further includes a floating diffusion shared by every plurality of the sensor pixels, and further includes an element separator that separates the photoelectric converters and the transfer transistors for each of the sensor pixels, and that the second substrate includes the readout circuit for every plurality of the sensor pixels sharing the floating diffusion.
In analogous art, Velichko discloses an imaging element having a first substrate that includes a floating diffusion shared by every plurality of the sensor pixels (column 5, line 48 – column 6, line 48, and figures 6-7: FD), and further includes an element separator that separates the photoelectric converters and the transfer transistors for each of the sensor pixels (column 2, line 63 – column 3, line 6, and figure 2: 38), and that the second substrate includes the readout circuit for every plurality of the sensor pixels sharing the floating diffusion (column 5, line 48 – column 6, line 48, and figures 6-7: 32).  Velichko teaches that the use of an element separator that separates the respective sensor pixels is preferred in order to prevent charge from leaking to adjacent photosensitive layers (column 2, line 63 – column 3, line 6), and that the use of a floating diffusion shared by every plurality of the sensor pixels, and that the second substrate includes the readout circuit for every plurality of the sensor pixels sharing the floating diffusion is preferred in order to reduce the size of the group of pixels (column 6, lines 22-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the first substrate further includes a floating diffusion shared by every plurality of the sensor pixels, and further includes an element separator that separates the photoelectric converters and the transfer transistors for each of the sensor pixels, and that the second substrate includes the readout circuit for every plurality of the sensor pixels sharing the floating diffusion, in order to prevent charge from leaking to adjacent photosensitive layers, and reduce the size of the group of pixels, as suggested by Velichko.

Claims 8, 10-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US Pub. 2014/0042298), in view of Yanagita et al. (US Pub. 2015/0179691).
In regard to claim 8, note Wan discloses that the first substrate includes the photoelectric converter, the transfer transistor, and the floating diffusion for each of the sensor pixels (paragraphs 0013, 0023, and figure 9: 24, 28, 32).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the first substrate further includes an element separator that separates the respective sensor pixels, and that the second substrate includes the readout circuit for every plurality of the sensor pixels.
In analogous art, Yanagita discloses the use of an imaging element having a first substrate that includes an element separator that separates the respective sensor pixels (paragraphs 0120-0124, and figures 14-15: 69), and that the second substrate includes the readout circuit for every plurality of the sensor pixels (paragraphs 0125-0133, and figures: 12-13: 9, 41).  Yanagita teaches that the use of an element separator that separates the respective sensor pixels is preferred in order to prevent color mixing between pixels (paragraph 0124), and the Examiner notes that the use of a readout circuit for every plurality of the sensor pixels (i.e., sharing readout circuitry between pixels) provides the known advantage of reducing overall amount of circuitry, as well as the size of pixel groups.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the first substrate further includes an element separator that separates the respective sensor pixels, and that the second substrate includes the readout circuit for every plurality of the sensor pixels, in order to prevent color mixing between pixels, as suggested by Yanagita, and to reduce the overall amount of circuitry, as well as the size of pixel groups, as is known in the art.
In regard to claim 10, note Yanagita discloses that the element separator penetrates through the first semiconductor substrate (paragraphs 0126-0127, and figure 14: 69).
In regard to claim 11, note Wan discloses that the stacked body includes at least two of the first through wiring lines for each of the sensor pixels (paragraph 0015, and figure 9: 38 & 40), a first one of the first through wiring lines is electrically coupled to a gate of the transfer transistor (paragraph 0015, and figure 9: 38), and a second one of the first through wiring lines is electrically coupled to the floating diffusion (paragraph 0015, and figure 9: 40).
In regard to claim 12, note Yanagita discloses that the second substrate further includes a coupling wiring line electrically coupling the respective first through wiring lines to each other, the first through wiring lines being electrically coupled to each of the floating diffusions sharing the readout circuit (paragraphs 0011-0117, and figures 12-15: 35/45; the wiring 35-45 connect the floating diffusions together for connection to the shared readout circuit).
In regard to claim 14, note Wan discloses that a gate of the transfer transistor is electrically coupled to the logic circuit via the first through wiring line and the pad electrodes or the second through wiring line (paragraphs 0015, 0023, 0027, and figure 9: 30, 38, 146).
In regard to claim 15, note Wan discloses that the first substrate further includes, in the interlayer insulating film, a gate wiring line extending in a direction parallel to the first substrate, and a gate of the transfer transistor is electrically coupled to the logic circuit via the gate wiring line (paragraphs 0015, 0023, 0027, and figure 9: 30, 38, 146).
In regard to claim 18, note Yanagita discloses the second substrate includes the readout circuit for every four of the sensor pixels (paragraph 0133, and figures 12-15; the 2x2 pixel group share the readout circuit), and a plurality of the first through wiring lines is disposed side by side in a band-like fashion in a first direction in a plane of the first substrate (figure 13: 38; the wiring 38 is connected to the transfer gates).
In regard to claim 19, note Yanagita discloses the readout circuit is not disposed directly opposed to the four sensor pixels sharing the readout circuit, and is disposed to be shifted in a second direction orthogonal to the first direction (figure 12: Tr5, Tr6, Tr7; the readout circuit is considered to be shifted since it is not symmetrically arranged with respect to the pixels).
In regard to claim 20, note Yanagita discloses that the sensor pixels are arranged in a matrix in the first direction and a second direction orthogonal to the first direction (figure 15), and the second substrate further includes a first control line electrically coupled to a gate of the transfer transistor of each of the sensor pixels disposed side by side in the second direction (paragraphs 0077-0081, 0128, and figures 12-15: TRG, 38), a second control line electrically coupled to a gate of each of the reset transistors disposed side by side in the second direction (paragraphs 0063-0075, 0088-0090, and figure 12-15: Tr7; the wiring for the reset transistors Tr7), a third control line electrically coupled to a gate of each of the selection transistors disposed side by side in the second direction (paragraphs 0063-0075, 0088-0090, and figure 12-15: Tr6; the wiring for the selection transistors Tr6), and an output line electrically coupled to an output terminal of each of the readout circuits disposed side by side in the first direction (paragraphs 0102, and figure 12-15: 46, 47; the wiring for the output line connected to 46, 47).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697